Fitzgerald, J.
(dissenting). For the second time in six months, this Court has been requested to furnish an advisory opinion on the constitutionality of 1979 PA 57, more specifically legislation relating to the "Headlee Amendment”.
The first such request, emanating from the Legislature, was rejected at 407 Mich 60; 281 NW2d 322 (1979), where inter alia the Court stated:
"The Constitution provides that the Legislature and the Governor shall participate in the enactment of laws, and does not provide for participation by this Court in that process.”
Today this Court, by a 4-to-3 vote, has again rejected such a request, this time submitted by the Governor, reiterating its position and stating:
"[N]one of the concerns which originally prompted us *509to decline the request for an advisory opinion have been eradicated.”
The addition of a factual setting, as the majority evidently desires, will not solve the immediate problem before the Governor and Legislature.
Once again, a fundamental consideration has been gainsaid: the independent, yet symbiotic relationship of the branches of government.
In the fast-approaching weeks, the Executive must propose a state budget, and the Legislature, guided by it, must enact such appropriations as it feels proper. Allocation of available revenue is the lifeblood of a state. The Supreme Court indeed plays no part in these governmental functions, save when a grave question arises as it has today.
But here the Court has been twice asked and has twice refused to furnish needed assistance toward reasoned governance of this state. An essential contribution which this Court could make toward the state’s ordered functioning has been solicited and rejected.
Such counsel to the Executive and Legislature, when properly requested and validly needed, is a function only this Court can render. It has done less than its duty today by refusing the advice only it can give in a straitened situation such as this.
The Court should not have contributed to sending the Executive and Legislature down a dark tunnel when the Court could have readily lighted a lamp to guide the way.
Coleman, C.J., and Williams, J., concurred with Fitzgerald, J.